department of the treasury internal_revenue_service washington d c date number release date cc dom it a tl-n-3990-99 uilc internal_revenue_service national_office service_center advice memorandum for district_counsel brooklyn cc ner brk from acting assistant chief_counsel income_tax and accounting cc dom it a subject sufficient tax_return for statute_of_limitations this responds to your request for service_center advice in connection with issues posed by the statute unit of the brookhaven service_center issue sec_1 whether an otherwise complete individual_income_tax_return filed without a required form or schedule constitutes a valid_return for purposes of the statute_of_limitations on assessment under sec_6501 of the internal_revenue_code code whether an otherwise complete individual_income_tax_return filed without a required form or schedule constitutes a sufficient claim_for_refund for purposes of sec_6402 and sec_6511 of the code whether an otherwise complete individual_income_tax_return filed without a required form or schedule constitutes a processible return for purposes of sec_6611 of the code whether a decedent’s final return signed by an individual who identifies himself as the decedent’s personal representative constitutes a valid_return for purposes of sec_6501 of the code a sufficient claim_for_refund for purposes of sec_6402 and sec_6511 and a processible return for purposes of sec_6611 tl-n-3990-99 conclusion sec_1 an otherwise complete individual_income_tax_return filed without a required form or schedule constitutes a valid_return for purposes of the statute_of_limitations on assessment in general an otherwise complete individual_income_tax_return filed without a required form or schedule constitutes a sufficient claim_for_refund the return must set forth the amount determined as an overpayment and should specify whether such amount shall be refunded to the taxpayer or applied as a credit against the taxpayer’s estimated income_tax for the succeeding taxable_year an otherwise complete individual_income_tax_return which lacks a form or schedule that is needed to corroborate the mathematics and data reported by the taxpayer is not a processible return within the meaning of sec_6611 of the code a return is processible if it is filed on a permitted form contains the taxpayer’s name address identifying number and required signature and provides sufficient required information whether on the return or on required attachments to permit the mathematical verification of tax_liability shown on the return a decedent’s final return signed by an individual who identifies himself as the decedent’s personal representative should be treated as a valid_return for purposes of sec_6501 of the code however such return should not be treated as a sufficient claim_for_refund for purposes of sec_6402 and sec_6511 until the personal representative provides form_1310 or other proof of representative capacity to the service in addition such return is not a processible return for purposes of computing overpayment interest until the personal representative provides form_1310 or other proof of representative capacity to the service facts you have not provided facts relating to a specific case however you indicate that the following scenarios are typical of issues encountered by service_center personnel scenario a taxpayer files form_1040 u s individual_income_tax_return with the service_center the service_center mails form_1040 back to the taxpayer because the taxpayer claimed itemized_deductions but failed to attach schedule a to the return four years later the taxpayer resubmits the form_1040 along with the completed schedule a tl-n-3990-99 scenario a form_1040 showing an overpayment and claiming a refund is filed on behalf of a deceased taxpayer and is received by the service_center before the expiration of the statute_of_limitations for refund claims the return indicates that the taxpayer is deceased and is signed by a person who identifies himself merely as the taxpayer’s personal representative no documentation is provided with the return to indicate that the person signing the return is authorized to do so the service_center mails the form_1040 back to the person who signed it with a request that this person complete form_1310 statement of person claiming refund due a deceased taxpayer subsequently information is provided to the service_center indicating that the person who signed the form_1040 is the executor of the deceased taxpayer’s estate issue discussion sec_6011 of the code provides that when required by regulations prescribed by the secretary any person made liable for any_tax imposed by this title or with respect to the collection thereof shall make a return or statement according to the forms and the regulations prescribed by the secretary every person required to make a return or statement shall include therein the information required by such forms and regulations emphasis added sec_1_6011-1 of the income_tax regulations provides that each taxpayer should carefully prepare his return and set forth fully and clearly the information required to be included therein returns which have not been so prepared will not be accepted as meeting this requirement of the code emphasis added although congress has granted the commissioner broad authority to determine what information should be submitted with a tax_return and how that information should be submitted the issue of what constitutes a valid_return is frequently litigated in an early case addressing the issue the supreme court indicated that p erfect accuracy or completeness is not necessary to rescue a return from nullity if it purports to be a return is sworn to as such and evinces an honest and genuine endeavor to satisfy the law 293_us_172 citation omitted courts have subsequently stated the criteria for a valid_return as such first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury 82_tc_766 aff’d per curiam 793_f2d_139 6th cir this statement of the criteria generally tl-n-3990-99 known as the beard formulation derives from a venerable line of supreme court cases see zellerbach paper co v helvering supra 280_us_453 the beard formulation is generally known as the substantial compliance standard if an income_tax return meets the substantial compliance standard the return is a valid_return for purposes of the statute_of_limitations on assessment the courts have established no bright line test to determine whether a form_1040 which lacks a required form or schedule is nonetheless a valid_return rather courts typically apply the substantial compliance standard to the specific facts of each case in the case of an otherwise valid form_1040 that lacks a required form or schedule three of the four substantial compliance factors are clearly met the document purports to be a return is signed and evinces an honest and reasonable attempt to satisfy the requirements of the law we conclude that the fourth substantial compliance factor is also met the document provides sufficient data to allow the service to calculate a tax_liability while a return may lack supporting schedules for particular items of gross_income deductions and credits it will generally provide sufficient data to calculate a tax_liability the fact that the tax_liability computed on the original return is later determined to be incorrect does not necessarily cause the return to fail the substantial compliance standard see 464_us_386 fraudulent return is not a nullity for purposes of the statute_of_limitations on assessment 618_f2d_74 9th cir although the tax_return showed zeros on every line a return containing false or misleading figures is still a return accordingly we conclude that under the substantial compliance standard an otherwise complete return which lacks a required form or schedule is sufficient to start the statute_of_limitations on assessment see eg 86_tc_383 acq in result 1986_2_cb_1 absence of form_w-2 does not invalidate return the facts of scenario indicate that the taxpayer filed a signed and otherwise complete form_1040 but failed to attach schedule a based on these facts we conclude that the form_1040 is a valid_return for statute_of_limitations purposes the form_1040 purports to be a return is signed under penalties of perjury evinces on its face an honest and reasonable attempt to satisfy the requirements of the law we recognize that other courts have taken a different approach from long see 738_f2d_157 6th cir 638_f2d_182 10th cir and 627_f2d_830 7th cir however the court_of_appeals for the ninth circuit has reaffirmed the approach it took in long in 925_f2d_356 9th cir tl-n-3990-99 and contains enough data to allow the service to compute a tax_liability accordingly the statute_of_limitations for assessment would start to run from the date the form_1040 was filed our conclusion on this issue is not limited to returns missing schedule a a return missing any of the commonly used forms eg schedules a b c d or e is a valid_return despite the missing schedule provided it meets the substantial compliance standard you indicate that at the time the form_1040 in scenario was received it was not the practice of the service to utilize the mathematical_or_clerical_error procedures contained in sec_6213 of the code to adjust returns with missing forms or schedules rather the service mailed the entire form_1040 back to the taxpayer because we conclude that the form_1040 in scenario is a valid_return despite the missing schedule we recommend that the return not be mailed back to the taxpayer instead we suggest that the service retain the return and correspond with the taxpayer for the missing schedule issue sec_6402 of the code provides that in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to certain offsets refund any balance to such person sec_301_6402-2 of the regulations on procedure and administration provides that credits or refunds of overpayments may not be allowed or made after the expiration of the statutory period of limitation properly applicable unless before the expiration of such period a claim therefor has been filed by the taxpayer sec_301_6402-2 of the regulations provides as a general_rule that all claims for refund_or_credit must set forth in detail each ground upon which a credit or refund is claimed and facts sufficient to apprise the commissioner of the exact basis thereof sec_301_6402-3 of the regulations provides special rules for refund claims of income_tax sec_301_6402-3 provides that a properly executed individual original income_tax return shall constitute a claim_for_refund_or_credit for the amount of the overpayment disclosed by such return to constitute a sufficient claim for you indicate that the current practice however is to utilize the math error procedures in cases where the form_1040 claims itemized_deductions but is missing a schedule a under the math error procedures the itemized_deductions are disallowed and the service allows the taxpayer the appropriate standard_deduction amount tl-n-3990-99 refund the income_tax return must set forth the amount determined as an overpayment and should advise the service whether such amount shall be refunded to the taxpayer or shall be applied as a credit against the taxpayer’s estimated income_tax for the succeeding taxable_year as noted above the general_rule of sec_301_6402-2 of the regulations requires taxpayers to set forth in detail each ground upon which a refund is claimed the purpose of this requirement is to adequately notify the service of the grounds on which the taxpayer’s claim is based allowing the service to properly investigate the claim 325_us_293 sec_301_6402-3 of the regulations provides a simplified procedure for notifying the service of the grounds for the claim in cases where the taxpayer makes his or her refund claim on the original or amended income_tax return for the taxable_year in such a case the taxpayer must simply set forth the amount of the overpayment and request that it be refunded or credited if the original return meets the beard substantial compliance standard and the requirements of sec_301_6402-3 it will generally meet the requirements of sec_301_6402-2 see generally 548_fsupp_408 n d tex u s v ryan 64_f3d_1516 11th cir sumrall v u s ustc big_number d colo because the form_1040 in scenario meets the beard substantial compliance standard sets forth the amount of the overpayment and advises the service that the overpayment shall be refunded to the taxpayer we conclude that the form_1040 constitutes a sufficient claim_for_refund although schedule a is missing the service is adequately notified of the grounds for the taxpayer’s claim and is notified that the taxpayer has claimed itemized_deductions our conclusion on this issue is not limited to returns missing schedule a a return missing any of the commonly used forms eg schedules a b c d or e is a sufficient claim_for_refund despite the missing schedule provided it meets the substantial compliance standard and claims a refund however as indicated in issue above we suggest that the service correspond with the taxpayer to secure the missing schedule a prior to allowing the taxpayer’s claim if the taxpayer refuses to supply the missing schedule a the service should disallow the claim_for_refund to the extent it arises from itemized_deductions issue sec_6611 of the code provides that interest shall be allowed and paid upon any overpayment in respect of any internal revenue tax at the overpayment rate established under sec_6621 tl-n-3990-99 sec_6611 of the code provides that in the case of a return filed after the last date prescribed for filing the return determined with regard to extensions no interest shall be allowed or paid for any day before the date on which the return is filed sec_6611 of the code provides that if any overpayment_of_tax is refunded within days after the last day prescribed for filing the return of such tax determined without regard to any extension of time for filing the return or in the case of a return filed after such last date is refunded within days after the date the return is filed no interest shall be allowed under sec_6611 on such overpayment sec_6611 of the code provides that for purposes of sec_6611 and sec_6611 a return shall not be treated as filed until it is filed in processible form a return is in processible form if it is filed on a permitted form and it contains the taxpayer's name address identifying number the required signature and sufficient required information whether on the return or on required attachments to permit the mathematical verification of tax_liability shown on the return you question whether a tax_return that is filed without a required form or schedule is processible under sec_6611 of the code whether such a return is processible depends on whether there is sufficient information on the return to permit the mathematical verification of the tax_liability shown on the return the court_of_appeals_for_the_federal_circuit has described the mathematical verification test as follows mathematical verifiability requires sufficient information to permit irs to recalculate and corroborate the mathematics and data reported by the taxpayer thus under sec_6611 a taxpayer must submit in good_faith all the required forms with the required signatures and enough underlying data for irs to verify the tax_liability shown on the return the information must be sufficient to enable irs to calculate the tax_liability without undue burden the 70_f3d_1244 fed cir as indicated by the court in the columbia gas system inc the test for determining mathematical verifiability is strict accordingly we conclude that a return will not generally be in processible form if the return lacks a required form or schedule needed to corroborate the mathematics and data reported by the taxpayer for example a return will not generally be in processible form if it lacks any commonly used form eg schedules a b c d or e necessary to calculate tl-n-3990-99 items of income deduction or credit based on the facts of scenario we conclude that the form_1040 when originally received was not processible under sec_6611 of the code the return lacks sufficient information to permit the mathematical verification of the tax_liability shown on the return because schedule a is missing from the return the service is unable to verify that the taxpayer correctly computed the limitations imposed on itemized_deductions by sec_213 medical_expenses a miscellaneous_itemized_deductions and total itemized_deductions the return in scenario will become processible for purposes of sec_6611 when the service receives schedule a from the taxpayer issue appropriate signatory for valid_return sec_6012 of the code provides that if an individual is deceased his or her individual_income_tax_return shall be made by the executor administrator or other person charged with the property of the decedent sec_6061 of the code provides that except as provided by subsection b regarding signature waivers and sec_6062 and sec_6063 regarding corporation and partnership returns a return must be signed in accordance with forms or regulations prescribed by the secretary sec_301_6061-1 of the regulations on procedure and administration provides that the secretary may prescribe in forms instructions or other appropriate guidance the method of signing any return statement or other document required to be made under any provision of the internal revenue laws the law is clear that an unsigned return is not a valid_return for any purpose of the internal_revenue_code an unsigned return will not start the running of the statute_of_limitations for assessment and is not a valid claim_for_refund see eg 281_us_245 and 505_f2d_506 2nd cir the service has published proposed_regulations under sec_6611 of the code although these regulations cannot be cited as legal authority they are consistent with the statute and the legislative_history of sec_6611 example of prop_reg sec_301_6611-1 provides that a return filed without a required schedule d is not in processible form example of the proposed regulation provides that a return claiming itemized_deductions but filed without a required schedule a is also not in processible form that example concludes that the return will be considered to be in processible form when either schedule a is filed or an amended_return is filed reflecting the taxpayer’s election not to itemize deductions tl-n-3990-99 sec_6061 of the code and the regulations thereunder give the commissioner broad authority to prescribe in regulations forms and instructions the method of signing any return there is no regulation specifically prescribing the method of signing a decedent’s final return however the method of signing a decedent’s return is described in detail in internal_revenue_service publication survivors executors and administrators and in publication your federal_income_tax under the heading signing the return these instructions provide if a personal representative has been appointed that person must sign the return if it is a joint_return the surviving_spouse must also sign it if no personal representative has been appointed the surviving_spouse on a joint_return should sign the return and write in the signature area filing as surviving_spouse if no personal representative has been appointed and if there is no surviving_spouse the person in charge of the decedent’s property must file and sign the return as personal representative a return signed in accordance with these instructions is valid for statute_of_limitations purposes the personal representative need not attach any documentation evidencing his or her authority to sign on behalf of the decedent the facts of scenario indicate that the personal representative signed the form_1040 as provided by the instructions contained in publications and therefore we conclude that the service should treat the form_1040 as a valid_return as of the date the return was signed by the personal representative sufficient claim_for_refund while we conclude that the form_1040 in scenario should be treated as a valid_return for purposes of starting the statute_of_limitations on assessment we in this regard the situation here is distinguishable from 113_tc_125 in elliott the court held that an individual_income_tax_return signed by the taxpayer’s attorney was not a valid_return because form_2848 power_of_attorney was not attached the court’s holding was based on the requirement of sec_1_6012-1 of the income_tax regulations that a return signed by an agent of the taxpayer must be accompanied by a power_of_attorney authorizing the agent to represent the taxpayer in executing the return in the case of a decedent’s final return neither the regulations nor the instructions contained in publications and require the personal representative to attach evidence of his or her authority to execute the return on behalf of the decedent our conclusion is that the service should treat the form_1040 as a valid_return we recognize that an unauthorized individual might have signed the form_1040 in an effort to receive the decedent’s tax_refund in such a case the return would not in fact be a valid_return however we conclude that the service_center at the processing stage may presume the form_1040 is a valid_return in the absence of credible information to the contrary tl-n-3990-99 conclude that the return should not be treated as a sufficient claim_for_refund sec_301_6402-2 of the regulations on procedure and administration requires that an executor administrator or person charged with the property of the decedent submit proof of representative capacity if not previously submitted when filing a claim_for_refund on behalf of a decedent the service provides form_1310 statement of person claiming refund due a deceased taxpayer for this purpose the instructions to form_1040 and irs publications and under the heading claiming a refund clearly indicate that the personal representative is required to attach form_1310 to obtain a decedent’s tax_refund the purpose of form_1310 is to document the fact of the taxpayer’s death and provide information which permits the service to draw the refund check in the name of the correct payee executors and administrators must attach a copy of a court certificate documenting their appointment as personal representative of the decedent persons other than executors and administrators must attach the decedent’s death certificate in scenario the personal representative did not attach form_1310 or other proof of representative capacity to the form_1040 as required by sec_301_6402-2 of the regulations the form_1040 should not be considered a sufficient claim_for_refund_or_credit prior to the time form_1310 or other proof of representative capacity is received by the service processible return we conclude that the return in scenario as originally filed was not in processible form for purposes of computing overpayment interest as discussed in issue above the service ha sec_45 days from the date a return is filed to refund an overpayment without interest generally if the service refunds the overpayment more than days after the date the return is filed it must pay interest from the date of the overpayment or from the date the return was filed whichever is later for purposes of applying this day rule a return is not considered filed until it is filed in processible form under sec_6611 of the code a return is in processible form if it is filed on a permitted form and contains the taxpayer’s name address identifying number signature and sufficient required information to permit the mathematical verification of the tax_liability while an argument could be made that the return in scenario meets the literal requirements of sec_6611 we conclude that the unique nature an executor or administrator may meet the proof of representative capacity requirement of sec_301_6402-2 of the regulations by attaching to the return the court certificate showing his or her appointment as personal representative of the decedent if an executor or administrator attaches the court certificate form_1310 is not required and the decedent’s return will be a sufficient refund claim without form_1310 tl-n-3990-99 of a decedent’s return requires that the service receive form_1310 or other proof of representative capacity before the return is considered processible for the vast majority of tax returns the service issues the claimed refund to the taxpayer whose name address and identifying number are shown on the return that is the taxpayer and the person entitled to receive the refund are generally the same person accordingly most returns which meet the requirements of sec_6611 of the code describing the taxpayer contain enough information to allow the service to issue the refund to the proper party in the case of a decedent’s final return however the person entitled to receive the refund is someone other than the person whose name address and identifying number are shown on the return on a decedent’s final return the identifying information required by sec_6611 of the code describing the decedent is not sufficient to identify the personal representative entitled to receive the refund for this reason the service cannot process the return without form_1310 or other proof of representative capacity accordingly we conclude that the return in scenario as originally filed is not in processible form within the meaning of sec_6611 of the code the return will become processible when the personal representative submits form_1310 or other proof of representative capacity identifying himself or herself as the person entitled to receive the refund if you have any questions concerning this memorandum please call charles a hall at heather c maloy by michael l gompertz assistant to the branch chief branch
